Simmons, Justice.
Reid filed his bill against the mayor and council of Eatonton, alleging that he was a citizen of that town and a fax-payer thereof; that under an act of the legislature, approved October 24th, 1887, an election had been held in that town to determine whether certain bonds provided for in the act should be issued for the purpose of building school-houses for the white and colored people of said town; that the result of the election had been declared to be in favor of issuing the bonds ; that as provided in the act, the trustees of the white and colored schools had agreed in writing to the proportion to be received by each school; and that the amount agreed to be received by the colored school from the sale of the bonds did not, and under the act could not, exceed the pro rata of taxes paid into the *757treasury by the colored people; that the defendants were advertising the bonds to be sold; and the complainant prayed that the defendants be enjoined from selling or offering for sale the bonds, on the ground that the act was unconstitutional, because it discriminated against the colored people of the town. The chancellor refused to grant this injunction ; whereupon he excepted and brought the case here for review.
1. We do not think that the chancellor erred in refusing to grant this injunction, upon the facts above set forth. While Reid alleges in his bill that he is a citizen and taxpayer of said town, he makes no allegation of any damage or injury that would accrue to him by'reason of the issuance and sale of- the bonds. He does not claim to be oné of the colored people against whom, he contends, this act discriminates; but, on the contrary, it is admitted that he is a white man. So far as appears from this record, the colored people are perfectly satisfied with the proportion allowed them under the act; indeed, in their written agreement with the trustees of the white school, they expressly agree to this provision, without' regard to the proviso in the act. The contract treats the proviso' to the act as immaterial. They agree to the division and the proportion of the bonds, regardless of the proviso. We cannot see what right the plaintiff in error has to file this bill or make this question, as he does not allege any injury accruing to him by the enforcement of the act or the contract made in pursuance thereof. Cooley on Constitutional Limitations, (5 ed.) 197, says: “A court will not listen to an objection made to the constitutionality of an act by a party whose rights it does not affect, and who has, therefore, no interest in defeating it.” In the case of Marshall vs. Donovan, 10 Bush, the Supreme Court of Kentucky held, “ that a party must be prejudiced by the enforcement of a statute, or the courts will not listen to an objection by him to its constitutionality”; . . . “ and that he does-not occupy an attitude authorizing him to .ask the *758courts to assume the responsibility of declaring unconstitutional' and void the system of law by and through which one of the most important of our public interests is maintained and regulated.” In the case of Sinclair vs. Jackson, 8 Oowen, it was held “ that the objection that the law was void as being contrary to the constitution of"the United States, because it seeks to divest the rights of remaindermen, cannot be successfully urged by a stranger to the remainder; objection can be maintained by the remaindermen only.” In the case of Smith vs. McCarty, 56 Pa. State, it was held “that if the act be unconstitutional, private parties cannot interfere by bill to have it so declared, unless on account of some damage to them. Injury to the public peace or interests of the territory sought to be incorporated is not sufficient.” In the case of Antoni vs. Wright, 22 Gratt. 857, it was held that “ no holder of the coupons is here complaining that he is injured in any way by the funding act and it is well-settled that the courts will never pronounce a statute unconstitutional because it may perhaps impair the rights of others not complaining.” Other decisions might be cited to the same effect; but w'e think these are sufficient to show that the complainant in this bill had no right to interfere in this matter, as he alleged no damage or injury to himself arising by the enforcement of this act.
2. Even if the complainant had a right to file this billf we are not prepared to hold that the injunction should have been granted, or that the act is unconstitutional.
Judgment affirmed.